Citation Nr: 0722247	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  05-26 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for cancer of the appendix.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to 
September 1972 and from August 1977 until his retirement in 
July 1997.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision of the 
Regional Office (RO) that denied the veteran's claim for 
service connection for carcinoma of the appendix with 
disseminated peritoneal adenomucinosis.


FINDINGS OF FACT

1.  The service medical records are negative for complaints 
or findings pertaining to carcinoma of the appendix.

2.  Carcinoma of the appendix was initially documented more 
than five years following the veteran's discharge from 
service, and there is no competent medical evidence to relate 
it to service.


CONCLUSION OF LAW

Carcinoma of the appendix was not incurred in or aggravated 
by active service, nor may it be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in an August 2004 letter, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need to advise 
VA of or submit any evidence in his possession that pertains 
to the claim.  Information advising the veteran of the 
evidence needed to establish a disability rating and 
effective date was sent in a March 2006 letter.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, private medical records 
and his testimony at a hearing.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claim, any question 
as to an appropriate evaluation or effective date to be 
assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  See Sanders, supra.  Thus, any such error 
is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, supra; Dingess, supra; see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file, which includes: his multiple contentions, 
including at a hearing before the undersigned, service 
medical records and private medical records.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the appellant or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and carcinoma becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2006).  

The evidence supporting the veteran's claim includes his 
statements and some of the medical evidence of record.  The 
service medical records reflect that the veteran was seen in 
October 1977 for complaints of nausea and vomiting since that 
morning.  The impression was gastroenteritis.  A current 
medical history of symptoms of hiatal hernia was noted in 
September 1995.  

The veteran was seen by a private physician in January 2003.  
It was indicated that he was having some nonspecific right 
abdominal symptoms in September 2002.  It was reported that 
he felt pain in his right lower quadrant radiating to the 
right testicle when stretching his arms above his head.  The 
pain lasted for about seven days.  He was initially seen by a 
physician's assistant and evaluated for possible hernia.  His 
symptoms persisted and he subsequently saw a physician.  An 
examination showed a somewhat tender spot in the right lower 
quadrant.  A CT scan in December 2002 revealed the presence 
of ascites along with extensive nodular enhancing masses 
scattered throughout the peritoneum with extensive 
involvement of the greater omentum.  A CT-guided biopsy of 
one of the peritoneal implants revealed material without any 
well-formed glands with pools of mucin raising the 
possibility of mucin-producing metastatic disease.  Following 
an examination, the impression was abdominal CT scan with 
findings consistent with abdominal carcinomatosis.  

In April 2003, the veteran underwent surgery, following which 
the diagnosis was perforated mucinous adenocarcinoma of the 
appendix with extensive peritoneal dissemination.

The evidence against the veteran's claim includes the service 
medical records and post-service medical evidence.  The 
service medical records are negative for complaints or 
findings of carcinoma.  The Board acknowledges that the 
veteran asserts that he often had stomach pain in service, 
and that he took Mylanta or Zantac frequently in service.  It 
is significant to point out, however, that in June 1997, 
prior to his retirement from service, the veteran 
specifically denied having stomach trouble.  It must also be 
observed that a clinical evaluation of the abdomen and 
viscera on the retirement examination in June 1997 was 
normal.  

The Board also points out that there is no objective evidence 
of any abdominal complaints or findings for more than five 
years following the veteran's separation from service.  

In a statement dated in October 2005, the physician who 
performed the April 2003 surgery asserted that the growth of 
appendiceal tumors is slow.  He commented that he would be 
willing to suggest that the veteran's tumor was present five 
years prior to the diagnosis.  He acknowledged that this was 
not a scientific fact, and that no one can say exactly how 
long the process had been progressing.  Such opinion is 
purely speculative.  The Court has found that purely 
speculative medical opinions do not provide the degree of 
certainty required for medical nexus evidence.  See Stegman 
v. Derwinski, 3 Vet. App. 228, 230 (1992); Bostain v. West, 
11 Vet. App. 124, 127-28 (1998).  

The fact remains that there is no clinical evidence of the 
veteran's cancer during service or manifest to a compensable 
degree within one year thereafter.  Even the surgeon pointed 
to the onset of the tumor as being following service, and he 
acknowledged that this was "not a scientific fact" and that 
"no one can say exactly how long the process had been 
progressing."  Service connection cannot be established on 
the basis of pure speculation or remote possibility.  See 38 
C.F.R. 
§ 3.102 (By reasonable doubt is meant ... a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.).  

Here, there is no competent medical evidence linking or 
suggesting a link between the veteran's carcinoma and any 
symptoms he experienced in service.  In addition, there is no 
objective medical evidence establishing that the veteran's 
carcinoma had its onset in service.  Finally, there is no 
clinical evidence showing the carcinoma to a compensable 
degree within one year following discharge from service.

While the Board does not doubt the sincerity of the veteran's 
beliefs in this matter, the preponderance of the evidence is 
against a finding of service connection for carcinoma of the 
appendix.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   


ORDER

Service connection for carcinoma of the appendix is denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


